TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 16, 2019



                                       NO. 03-18-00472-CV


                   The State of Texas For the Protection of P. B., Appellant

                                                  v.

                                           V. T., Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 27, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.